UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2010 SPAR Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-27824 33-0684451 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 560 White Plains Road, Suite 210, Tarrytown, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (914) 332-4100 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o
